Order referring it back to the master to review his report as to the appointment of a receiver, in this case ; and directing him to appoint some other person receiver. Costs to abide the event of the suit. Decided in this case that in creditors suits, especially where there is no defence, except that the defendants are destitute of property, the master, in appointing a receiver, should give a preference to the person nominated by the complainant, the if person thus nominated is a suitable and proper person.
The chancellor held it to be an objection to the appointment of a person named as receiver that he was a judgment creditor of, and endorser for, some of the defendants.